Citation Nr: 1421796	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-13 796	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a lower back disability.



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from August 1984 to February 1992 and active duty with the Army Reserve from March 1996 to April 1997 and from February 2003 to December 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Board remanded the case for further development, which has been completed.  


FINDING OF FACT

Degenerative disc disease, spondylolisthesis, of the lumbar spine was incurred during active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease, spondylolisthesis, of the lumbar spine have been met. 38 U.S.C.A §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  



As the Board is granting the claim of service connection for a lower back disability, namely, degenerative disc disease, spondylolisthesis, of the lumbar spine, VCAA compliance need not be addressed further.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Generally, to establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).






Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board.")).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence 

During his first period of active service from August 1984 to February 1992, the Veteran received treatment for lower back pain on several occasions.  In March 1987, the Veteran complained of lower back pain after engaging in a road march, and the assessment was muscle spasm.  In May 1987, the Veteran reported incurring a low back injury when performing a long jump, and the assessment was back strain.  In December 1987, the Veteran reported experiencing lower back pain for the prior eight months, and the assessment was mechanical lower back pain.  In October 1970, a 70 pound desk fell on the Veteran's back, and the assessment was muscle contusion of the lower back.

A reservist medical examination performed in July 1995 assessed the Veteran's spine as normal, and in a corresponding medical history report, the Veteran denied experiencing recurrent back pain.




No back treatment is documented for the Veteran's second period of active duty from March 1996 to April 1997.

In November 1998, the Veteran sought emergent care for lower back pain, at which time he reported his history of back injuries during active service.  X-rays of the lumbar spine were unremarkable, and the assessment was acute lumbar spine.

During the Veteran's third period of active duty from February 2003 to December 2004, x-rays and a magnetic resonance imagining (MRI) study of the Veteran's lumbar spine were performed.  The x-rays showed lumbar discogenic syndrome, and the MRI study was more specific and showed degenerative spondylolisthesis.

On VA examination in October 2011, x-rays of the lumbar spine showed degenerative changes and spondylolisthesis.  However, the examiner found the Veteran's current lumbar spine disability unrelated to his first period of active service, citing the temporal gap between the Veteran's treatment for a back injury in 1989 and his next documented treatment for lower back pain in 1998.  

Analysis

Service connection may be established by affirmatively showing the initial inception of a current disability during a period of active service.  38 C.F.R. § 3.303(a). 

X-rays and a MRI in July 2004, during the Veteran's third period of active duty, showed degenerative disc disease, spondylolisthesis, of the lumbar spine.  The continued presence of this lumbar spine disability was confirmed by radiological studies performed in conjunction with the October 2011 VA examination.  






As the medical evidence establishes a current diagnosis of degenerative disc disease, spondylolisthesis, of the lumbar spine, and as degenerative disc disease, spondylolisthesis,  of the lumbar spine was first shown in service, degenerative disc disease, spondylolisthesis,  of the lumbar spine was incurred in service.  38 C.F.R. § 3.303(a).


ORDER

Service connection for degenerative disc disease, spondylolisthesis, of the lumbar spine is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


